Title: To James Madison from Thomas Appleton, 13 April 1807
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 13th. April 1807.

In my preceding letters I have fully inform’d you of the arrestation of several american Vessels at the entrance of this port, by french privateers; and likewise, that I had forwarded to Mr. Armstrong at Paris, copies of my protests, accompanied with other documents I judg’d necessary for his information.  To these, I have receiv’d his reply; that he has been assured by the french government, that the imperial decree of the 21st. of November was never intended in anywise to alter the treaty of commerce of 1800, existing between the UStates and france; and of course, that the decision of the tribunal of prizes would be in conformity with these assurances.  In his second, & last letter to me of the 26th. of March he says "The case of the ship Hibernia (the first arrested) was decided by the council of prizes, Verdict, damages and interest  Altho’ it is now ten days since I receiv’d this letter, yet I have no further information respecting this vessel, or of the others under arrestation.  On the 5th. instant the U:States Brig Hornet, Capt. Dent left this for Naples, and Sicily; in which embark’d Mr. Davis and Mr. Payne, on their way for Tripoli.
As the late expedition of the British squadron into the archipelago has become a subject of much publick concern, I shall endeavour to relate to you as nearly as it is possible, to approach the truth of things, amidst an infinity of reports and rumours, the progress and result of this undertaking.  The Ottoman porte it appears had foreseen the intention of England, and had given orders to put the fortresses of the Dardenal in a better state of defense; and to erect other batteries, so as to prevent as much as the time would allow, the passing of any foreign ships of war.  The british minister observing the preparations of the porte, and doubtless, being acquainted with the intended operations of the fleet, left Constantinople on the evening of the 29th. of January; and set forward for the island of Tenedos.  On the 7th. of february the members of the diplomatic body receiv’d from him a letter, stating the motives of his sudden departure, and assuring them at the same time, that his single object was, to be able to continue his negociations with more security.  The Reis Effendi persuaded of the advantages arising from a first impression on the minds of the foreign ministers, addressed to them a letter on the subject of Mr. Arbuthnot’s departure, of which the following is a translation
"The ties of friendship and amity which have so long united the sublime court, and the Court of England, have receiv’d no diminution.  Nothwithstanding the sublime porte has sufficient grounds to be justly offended at the singular proposition made a few days since by the british minister in a private audience, yet it drew from him no other reply, than that the porte was actually in War with Russia and in peace with great britain.  Nevertheless, at the moment she flatter’d herself that the minister, after mature deliberation had desisted from demands so incompatible with the dignity of Nations and of Princes, he again renew’d them; requiring an answer in writing; without, at this time intimating his intention of leaving Constantinople, and what is still more, without any just cause for doing so.  Thus he hastily embark’d with his suite, together with a number of merchants of his nation, on board of a british frigate, then in porte; slipt their cables, and came under sail at midnight.  In a billet which he directed should be deliver’d to the Reis Effendi after his departure, it appears that the principal cause of his discontent arose, as he says, from being refus’d passports for a courier to proceed to the Dardanelles but as in honest truth no such denial has ever been given, it could not be the real motive of his leaving Constantinople  besides, it is well known to all the world, that there had never been offer’d to his person the slightest offence, or even against any individual of his nation, that could tend to compromise their security: however, a similar conduct would sufficiently justify the Porte to act in a manner proportionable to the degree of provocation on the part of the british Minister, yet she has never swerved from those principles of equity which at all times govern her: and in the firm persuasion that the court of London will ever regulate itself by the strict rules of justice, the Sublime Porte has confided to the care of Mr Habeck, charged with the affairs of Denmarck, all the effects belonging to Mr Arbuthnot, and further, the Sublime Porte grants her protection to all the Subjects of his britanick majesty that remain in the Capital; and likewise, orders have been issued for the utmost security of their persons and property in all parts of the Ottoman empire.  The Sublime Porte presents this Official note as another proof of those sentiments of moderation & equity which has at all times directed her actions and that the ministers of friendly nations may make it known to their respective courts. ...  
“Given on the 25th. of the month of Zilkade, and of the Year 1221, corresponding to the 4th: feby. 1807.
After this, Mr Arbuthnot address’d various official notes to the Captain Passia, but to all those his propositions he receiv’d only a memoire, which declar’d, that it was inconsistent with the dignity of the Sublime Porte, to enter into any formal negociations with a Minister who had thus abandon’d his poste; and that therefore, his highness should transmit to London an answer to the demands of his britannik majesty.  On Mr Arbuthnot’s becoming acquainted with this determination of the Porte, he sett sail from Tenedos, towards Troy, where he join’d Admiral Lewis with four ships of the line and a frigate, which together, form’d a Squadron of eleven ships, seventeen frigates and other smaller vessels.  On the 21st. of february availing himself of a favorable gale from the South, he attempted the passage of the nearer dardanelles which is guarded by seven fortresses well furnish’d with artillery.  A very severe resistance, it is affirm’d, was made by the Turks, in which the british lost nine vessels of various sizes while many others suffer’d much injury; nevertheless, the british effected their passage, and likewise destroy’d a number of small turkish ships of war that were overtaken in the 
On the 23d. Admiral Lewis anchor’d before Constantinople forming a Semi circle in front of the Turkish Squadron; and threatening to bombard the Seraglio.  The appearance of the british fleet at first excited the utmost alarm, among the populace, but it soon subsided, and immediate preparations were made to resist any Attack on the City.  In this State of things Mr Arbuthnot once more reiterated to the Porte his demands, which contain’d in substance, that the ottoman government should renew their treaty of friendship and alliance with England and with Russia, that a free passage should be granted through the Dardanelles, and openly to declare against france &ca. &ca. &ca.  These propositions were at once rejected by the Divan, but (tis’ said) proposed that the Austrian ambassador should mediate under existing differences.
It would appear that this mode of reconciliation produced no salutary effects, for on the 27th. finding that their demands were in no wise acceded to, the squadron made an Attack on Prince’s Island; but this undertaking was alike ineffectual, and we are told that 400. british were kill’d in the attempt, and 200 made prisoners.  I have not been able to become acquainted with any succeeding event, except that the british have repass’d the Dardaneles, and again enter’d in the Archipelago.  We are told that the Turks under the direction of many french artillery officers are so strengthening the passage of the Dardaneles, as will render in future the passing of an enemy, perhaps impracticable.
Since I have written the foregoing, some days have elaps’d, owing to the delay of the Vessels, yet I find no reason to alter in any way what I have related of the british expedition, except, that accounts do not agree as to the loss they have sustain’d.  The spirit of resistance in the Turks seems to have been rous’d in a degree, equal to the danger which menac’d them, and to have acquir’d an energy to repel any attack on their Capital, in proportion to the friendship that had for so many years subsisted between the nations.  The Reis Effendi took his station at a gun, and the Grand Segnior animated all parts by his presence, and his promises.  It is reported, and I Confess I do not intirely discredit the intelligence, that the British have since steer’d their Course towards Egypt.  The french are collecting a force of 100,000 men in the territory of Venice, and which is call’d the Army of Dalmatia: for it appears that it is intended shortly to enter that province
In my respects of 26. May 1804., I mentioned h unpleasant circumstance which attended a  Mr. Benson of Massachusetts, who was conveying out of the Country a british Subject, under the garb of a servant.  Lately there took place an event which threatened consequences still more disagreeable.  The french Consul here inform’d me that an Officer in the british Service had been arrested in the island of Elbe, bearing an american passport: as this person I learnt had pass’d thro’ Leghorn on his way thither, I thought it incumbent on me to trace as far as in my power this evil, so, as to arrive if possible, to its Author.  I am at last in possession of an Attested Copy of the passport, whichh was given in New York to a merchant of that city, and who was here at the time of the arrestation; but left it three days previous to my obtaining this document  The extreme facility with which a british subject may avail himself of the criminal intentions, or the unguarded Simplicity of any Citizen of the U:States, to favor his purposes, not only keeps me in increasing watchfulness, but would Seem to require some authority which at present we are not invested with.  The french Ambassador in one of his letters to me, says, "Nous sommes obligés d’être très Sevères pour les passports, des Americains, parce qu’il est très difficile de distinguer un americain d’un Anglais, et je ne doute pas que de Votre Côté, Vous N’ayez donné dans Vos bureaux l’ordre d’etre très circonspect dans la delivrance des passports." I must apologize for the length of my letter, which is much beyond, what probably you have leisure to peruse.  Accept, Sir, the Assurances of my unfeign’d respect.

Th: Appleton

